UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (2.1%) Embraer SA ADR (Brazil) 6,100 $217,587 European Aeronautic Defence and Space Co. NV (France) 7,298 371,391 Safran SA (France) 13,577 605,561 Air freight and logistics (0.7%) Deutsche Post AG (Germany) 16,820 387,554 Airlines (0.7%) Deutsche Lufthansa AG (Germany) 4,195 81,924 Japan Airlines Co., Ltd. (Japan) (NON) 6,400 298,562 Auto components (2.0%) Bridgestone Corp. (Japan) 16,700 563,377 Delphi Automotive PLC (United Kingdom) 13,000 577,200 Automobiles (2.4%) Bayerische Motoren Werke (BMW) AG (Germany) 1,511 130,371 Daimler AG (Registered Shares) (Germany) 7,864 427,866 Maruti Suzuki India, Ltd. (India) 11,137 262,881 Nissan Motor Co., Ltd. (Japan) 57,100 553,276 Beverages (5.1%) Anheuser-Busch InBev NV (Belgium) 8,286 820,504 Fomento Economico Mexicano SAB de CV ADR (Mexico) 4,000 454,000 Pernod-Ricard SA (France) 6,628 825,907 SABMiller PLC (United Kingdom) 15,310 805,823 Biotechnology (0.4%) Grifols SA ADR (Spain) (NON) 7,680 222,797 Building products (0.2%) Daikin Industries, Ltd. (Japan) 3,000 118,332 Capital markets (1.9%) Ashmore Group PLC (United Kingdom) 61,240 325,679 KKR & Co. LP 21,800 421,176 UBS AG (Switzerland) 21,022 322,206 Chemicals (4.0%) Agrium, Inc. (Canada) 2,100 204,750 Akzo Nobel NV (Netherlands) 6,054 389,045 BASF SE (Germany) 7,186 629,321 Monsanto Co. 4,100 433,083 Syngenta AG (Switzerland) 1,110 463,036 Tronox, Ltd. Class A 6,000 118,860 Commercial banks (5.8%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 21,262 184,324 Barclays PLC (United Kingdom) 188,499 833,897 China Construction Bank Corp. (China) 206,000 168,719 Credicorp, Ltd. (Peru) (S) 700 116,235 Grupo Financiero Banorte SAB de CV (Mexico) 64,900 520,242 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 36,900 222,426 Sberbank of Russia ADR (Russia) 45,176 579,156 Societe Generale SA (France) (NON) 11,645 382,583 UniCredit SpA (Italy) (NON) 57,874 247,039 Commercial services and supplies (1.8%) Regus PLC (United Kingdom) 205,048 494,446 Tyco International, Ltd. 17,125 548,000 Computers and peripherals (2.0%) Gemalto NV (Netherlands) 3,692 322,053 Pegatron Corp. (Taiwan) (NON) 228,000 351,042 SanDisk Corp. (NON) 8,385 461,175 Construction and engineering (2.3%) ACS Actividades de Construccion y Servicios SA (Spain) 4,508 105,199 China Communications Construction Co., Ltd. (China) 687,000 640,861 Jaypee Infratech, Ltd. (India) (NON) 182,243 133,286 Surya Semesta Internusa Tbk PT (Indonesia) 2,573,500 429,439 Construction materials (0.9%) China Shanshui Cement Group, Ltd. (China) 317,000 182,937 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 139,500 334,847 Diversified financial services (2.9%) Citigroup, Inc. 6,400 283,136 ING Groep NV GDR (Netherlands) (NON) 59,920 425,289 ORIX Corp. (Japan) 74,800 955,396 Diversified telecommunication services (0.5%) TalkTalk Telecom Group PLC (United Kingdom) 67,578 279,704 Electrical equipment (0.7%) Mitsubishi Electric Corp. (Japan) 46,000 375,280 Electronic equipment, instruments, and components (1.0%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 111,000 308,195 Yokogawa Electric Corp. (Japan) 24,900 250,382 Energy equipment and services (1.8%) Ezion Holdings, Ltd. (Singapore) 203,000 356,152 Halliburton Co. 11,400 460,674 Petrofac, Ltd. (United Kingdom) 10,496 228,537 Food and staples retail (0.7%) Magnit OJSC (Russia) 1,983 382,576 Food products (4.1%) Associated British Foods PLC (United Kingdom) 16,577 478,822 Kerry Group PLC Class A (Ireland) 10,554 628,879 Nestle SA (Switzerland) 16,663 1,205,009 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 83,000 448,639 Health-care equipment and supplies (1.3%) Covidien PLC 7,848 532,408 Sartorius AG (Preference) (Germany) 2,052 219,635 Hotels, restaurants, and leisure (2.0%) Compass Group PLC (United Kingdom) 86,723 1,107,537 Household durables (1.4%) Persimmon PLC (United Kingdom) 24,926 404,871 Coway Co., Ltd. (South Korea) 8,090 359,786 Household products (0.7%) Henkel AG & Co. KGaA (Preference) (Germany) 4,365 420,149 Industrial conglomerates (0.9%) Siemens AG (Germany) 4,582 493,545 Insurance (3.8%) AIA Group, Ltd. (Hong Kong) 159,400 698,676 Prudential PLC (United Kingdom) 68,967 1,116,034 Tokio Marine Holdings, Inc. (Japan) 11,200 323,733 Internet software and services (0.4%) Yandex NV Class A (Russia) (NON) 9,900 228,888 IT Services (1.1%) InterXion Holding NV (Netherlands) (NON) 10,700 259,154 Visa, Inc. Class A (S) 2,300 390,632 Machinery (0.4%) Shanghai Prime Machinery Co., Ltd. (China) 1,512,000 200,751 Media (2.4%) Global Mediacom Tbk PT (Indonesia) 1,662,000 398,813 Virgin Media, Inc. (United Kingdom) 5,900 288,923 WPP PLC (United Kingdom) 40,609 647,268 Metals and mining (4.4%) Barrick Gold Corp. (Canada) 8,300 243,808 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 15,200 503,120 Goldcorp, Inc. (Canada) 23,086 776,768 Rio Tinto, Ltd. (Australia) 7,799 465,984 ThyssenKrupp AG (Germany) (NON) 3,981 80,960 Xstrata PLC (United Kingdom) 24,287 394,123 Multi-utilities (0.5%) Centrica PLC (United Kingdom) 49,533 276,742 Multiline retail (1.0%) Matahari Department Store Tbk PT (Indonesia) (NON) 96,500 109,236 PPR SA (France) 2,017 443,154 Oil, gas, and consumable fuels (5.1%) BG Group PLC (United Kingdom) 49,009 840,729 Origin Energy, Ltd. (Australia) 40,671 564,209 Royal Dutch Shell PLC Class A (United Kingdom) 15,970 516,615 Suncor Energy, Inc. (Canada) 18,800 563,343 Tullow Oil PLC (United Kingdom) 20,681 386,826 Pharmaceuticals (8.2%) Astellas Pharma, Inc. (Japan) 18,300 987,111 Bayer AG (Germany) 6,432 663,464 GlaxoSmithKline PLC (United Kingdom) 21,814 509,940 Merck KGaA (Germany) 3,298 497,582 Sanofi (France) 12,053 1,224,733 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 167,500 303,240 Shire PLC (United Kingdom) 14,681 447,033 Real estate management and development (1.9%) Mitsubishi Estate Co., Ltd. (Japan) 21,000 595,066 Realogy Holdings Corp. (NON) 1,935 94,505 Sun Hung Kai Properties, Ltd. (Hong Kong) 29,000 391,441 Semiconductors and semiconductor equipment (2.4%) ASML Holding NV ADR (Netherlands) 7,322 497,969 NXP Semiconductor NV (NON) 7,500 226,950 SK Hynix, Inc. (South Korea) (NON) 24,500 648,611 Software (2.0%) SAP AG (Germany) 14,291 1,144,933 Specialty retail (0.4%) Kingfisher PLC (United Kingdom) 12,945 56,608 Tom Tailor Holding AG (Germany) 7,068 159,096 Textiles, apparel, and luxury goods (1.8%) Cie Financiere Richemont SA (Switzerland) 10,404 816,494 Prada SpA (Italy) 21,600 221,088 Thrifts and mortgage finance (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 33,218 505,977 Tobacco (3.7%) British American Tobacco (BAT) PLC (United Kingdom) 21,069 1,129,109 Japan Tobacco, Inc. (Japan) 30,800 985,777 Trading companies and distributors (2.1%) ITOCHU Corp. (Japan) 24,300 298,077 Mitsui & Co., Ltd. (Japan) 31,800 447,256 Wolseley PLC (United Kingdom) 8,777 436,494 Transportation infrastructure (0.5%) TAV Havalimanlari Holding AS (Turkey) 47,463 305,612 Water utilities (0.7%) Beijing Enterprises Water Group, Ltd. (China) 830,000 247,183 Hyflux, Ltd. (Singapore) (S) 141,000 166,210 Wireless telecommunication services (2.1%) Softbank Corp. (Japan) 7,600 350,208 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 42,418 284,850 Vodafone Group PLC (United Kingdom) 197,032 558,645 Total common stocks (cost $46,151,510) PREFERRED STOCKS (1.8%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 1,315 $1,028,678 Total preferred stocks (cost $933,389) PURCHASED EQUITY OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike amount Value AIA Group, Ltd. (Put) Apr-13/$33.52 26,000 $570 European Aeronautic Defence and Space Co. NV (Put) Apr-13/40.93 2,092 3,997 Pernod-Ricard SA (Put) (F) Apr-13/97.62 1,773 3,591 SABMiller PLC (Put) Apr-13/34.41 4,319 1,647 Sun Hung Kai Properties, Ltd. (Put) Apr-13/102.02 17,000 338 Total purchased equity options outstanding (cost $12,781) SHORT-TERM INVESTMENTS (2.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 393,975 $393,975 SSgA Prime Money Market Fund 0.02% (P) 237,000 237,000 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 (SEGSF) $111,000 110,864 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) 261,000 260,659 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) 96,000 95,902 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 74,000 73,963 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 20,000 19,994 Total short-term investments (cost $1,192,357) TOTAL INVESTMENTS Total investments (cost $48,290,037) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $64,408,609) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/17/13 $1,616,672 $1,610,405 $(6,267) British Pound Buy 6/19/13 292,681 288,819 3,862 Canadian Dollar Sell 4/17/13 14,367 14,581 214 Euro Buy 6/19/13 3,109,184 3,147,921 (38,737) Swedish Krona Buy 6/19/13 1,016,001 1,023,490 (7,489) Barclays Bank PLC Australian Dollar Buy 4/17/13 142,696 142,157 539 British Pound Sell 6/19/13 2,063,499 2,039,055 (24,444) Canadian Dollar Sell 4/17/13 204,291 207,575 3,284 Euro Sell 6/19/13 316,793 321,233 4,440 Hong Kong Dollar Buy 5/15/13 728,011 728,844 (833) Japanese Yen Sell 5/15/13 205,726 207,539 1,813 Norwegian Krone Sell 6/19/13 446,220 451,207 4,987 Singapore Dollar Buy 5/15/13 313,816 314,275 (459) Swedish Krona Buy 6/19/13 194,005 195,683 (1,678) Swiss Franc Sell 6/19/13 303,471 305,037 1,566 Citibank, N.A. Australian Dollar Buy 4/17/13 246,495 245,544 951 British Pound Buy 6/19/13 1,656,146 1,636,407 19,739 Canadian Dollar Sell 4/17/13 793,449 806,123 12,674 Danish Krone Buy 6/19/13 1,143,668 1,160,886 (17,218) Euro Sell 6/19/13 1,846,503 1,872,236 25,733 Singapore Dollar Buy 5/15/13 114,899 115,112 (213) Credit Suisse International Australian Dollar Buy 4/17/13 235,782 234,850 932 British Pound Sell 6/19/13 2,358,610 2,328,654 (29,956) Canadian Dollar Sell 4/17/13 985,242 1,001,350 16,108 Euro Sell 6/19/13 2,069,925 2,098,845 28,920 Japanese Yen Buy 5/15/13 1,393,231 1,418,630 (25,399) Norwegian Krone Buy 6/19/13 447,158 452,041 (4,883) Swiss Franc Sell 6/19/13 2,135,577 2,146,730 11,153 Deutsche Bank AG Australian Dollar Buy 4/17/13 534,800 532,675 2,125 Canadian Dollar Buy 4/17/13 584,040 593,559 (9,519) Euro Buy 6/19/13 1,291,154 1,309,344 (18,190) Swedish Krona Buy 6/19/13 418,513 421,917 (3,404) Goldman Sachs International Euro Sell 6/19/13 1,364,773 1,383,053 18,280 Japanese Yen Sell 5/15/13 598,348 609,259 10,911 HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 1,831,029 1,822,125 8,904 British Pound Buy 6/19/13 1,576,710 1,557,534 19,176 Euro Buy 6/19/13 656,671 666,306 (9,635) Norwegian Krone Buy 6/19/13 213,167 215,444 (2,277) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 2,014,912 2,007,140 7,772 British Pound Buy 6/19/13 1,876,985 1,854,713 22,272 Canadian Dollar Buy 4/17/13 240,505 236,180 4,325 Euro Sell 6/19/13 3,853,710 3,907,748 54,038 Japanese Yen Buy 5/15/13 412,927 420,519 (7,592) Norwegian Krone Buy 6/19/13 1,024,576 1,035,716 (11,140) Swiss Franc Buy 6/19/13 1,850,770 1,860,307 (9,537) Royal Bank of Scotland PLC (The) Euro Sell 6/19/13 883,812 894,691 10,879 Japanese Yen Sell 5/15/13 229,003 235,974 6,971 State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 1,225,297 1,220,547 4,750 Canadian Dollar Buy 4/17/13 632,653 642,784 (10,131) Euro Buy 6/19/13 42,838 43,425 (587) Israeli Shekel Buy 4/17/13 222,974 218,981 3,993 Norwegian Krone Sell 6/19/13 417,935 422,600 4,665 UBS AG Australian Dollar Sell 4/17/13 975,682 971,759 (3,923) British Pound Sell 6/19/13 2,458,095 2,429,859 (28,236) Canadian Dollar Buy 4/17/13 601,655 607,661 (6,006) Euro Buy 6/19/13 1,750,439 1,774,540 (24,101) Norwegian Krone Sell 6/19/13 591,568 598,061 6,493 Swedish Krona Buy 6/19/13 379,583 382,708 (3,125) Swiss Franc Buy 6/19/13 1,018,915 1,024,005 (5,090) WestPac Banking Corp. Australian Dollar Sell 4/17/13 1,892,912 1,887,954 (4,958) British Pound Sell 6/19/13 40,097 39,617 (480) Canadian Dollar Sell 4/17/13 395,790 402,178 6,388 Euro Buy 6/19/13 3,440,469 3,488,819 (48,350) Japanese Yen Sell 5/15/13 170,502 173,678 3,176 Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $12,781) (Unaudited) Expiration Contract Date/strike amount Value AIA Group, Ltd. (Call) Apr-13/$33.52 26,000 $2,267 European Aeronautic Defence and Space Co. NV (Call) Apr-13/40.93 2,092 700 Pernod-Ricard SA (Call) Apr-13/97.62 1,773 2,909 SABMiller PLC (Call) Apr-13/34.41 4,319 3,197 Sun Hung Kai Properties, Ltd. (Call) Apr-13/102.02 17,000 6,517 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $56,548,779. (b) The aggregate identified cost on a tax basis is $48,631,453, resulting in gross unrealized appreciation and depreciation of $9,256,625 and $842,573, respectively, or net unrealized appreciation of $8,414,052. (NON) Non-income-producing security. Affiliated company. Transactions during the period with Putnam Money Market Liquidity Fund and Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $579,356 $1,195,370 $1,774,726 $94 $— Putnam Short Term Investment Fund * — 1,973,522 1,973,522 36 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $386,222. The fund received cash collateral of $393,975, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,013,764 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 23.3% Japan 13.8 Germany 9.5 United States 8.0 France 6.8 Switzerland 5.0 South Korea 3.6 Netherlands 3.4 Canada 3.2 Indonesia 3.1 China 3.1 Russia 2.1 Hong Kong 1.9 Australia 1.8 Mexico 1.7 India 1.6 Belgium 1.5 Taiwan 1.2 Ireland 1.1 Turkey 1.0 Singapore 0.9 Spain 0.9 Italy 0.8 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $199,527 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $136,853. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,168,624 $2,359,221 $— Consumer staples 7,150,778 985,777 — Energy 2,996,724 920,361 — Financials 5,851,501 3,861,434 — Health care 4,317,592 1,290,351 — Industrials 4,047,313 2,941,844 — Information technology 3,531,754 1,558,230 — Materials 4,236,874 983,768 — Telecommunication services 1,123,199 350,208 — Utilities 276,742 862,032 — Total common stocks — Preferred stocks — 1,028,678 — Purchased equity options outstanding — 10,143 — Short-term investments 237,000 955,357 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(31,824) $— Written equity options outstanding — (15,590) — Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $332,033 $363,857 Equity contracts 10,143 15,590 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 38,000 Written equity option contracts (number of contracts) 38,000 Forward currency contracts (contract amount) $69,400,000 * For the reporting period, the transaction volume was minimal. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
